Case 1:20-mi-99999-UNA Document 3758-3 Filed 12/02/20 Page 1 of 2
JS44 (Rev. 10/2020 NDGA) CIVIL COVER SHEET

The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACH ED)

I. (a) PLAINTIFF(S) DEFENDANT(S)

CHRIS MATSON CITY OF FOREST PARK, GEORGIA

(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIRST LISTED

PLAINTIFF Coweta, Georgia DEFENDANT Clayton, Georgia
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND

 

 

 

INVOLVED
(c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND ATTORNEYS (IF KNOWN)
E-MAIL ADDRESS)
Steven N. Newton, 401 Westpark Ct., Suite 200, Sharon P. Morgan, Laura A. Denton, K. Tate Gray
Peachtree City, GA 30269, 678-837-6398 Elarbee, Thompson, Sapp & Wilson, LLP
800 International Tower, 229 Peachtree Street, N.E.,
Nancy B. Pridgen, One Glenlake Pkwy., Suite 650, Atlanta, GA 30303
Atlanta, GA, 404-551-5884 (404) 659-6700
Il. BASIS OF JURISDICTION Il. CITIZENSHIP OF PRINCIPAL PARTIES

(PLACE AN “X” IN ONE BOX ONLY) (PLACE AN “X” IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)

(FOR DIVERSITY CASES ONLY)

PLF DEF PLF DEF
Es U.S. GOVERNMENT [Ys FEDERAL QUESTION CL] 1 LJ 1 CITIZEN OF THIS STATE L] 4 LJ 4 INCORPORATED OR PRINCIPAL
PLAINTIFF (U.S. GOVERNMENT NOT A PARTY) PLACE OF BUSINESS IN THIS STATE
Ls U.S. GOVERNMENT C1. DIVERSITY Ly LI, CITIZEN OF ANOTHER snl 5 L. INCORPORATED AND PRINCIPAL
DEFENDANT (INDICATE CITIZENSHIP OF PARTIES PLACE OF BUSINESS IN ANOTHER STATE
IN ITEM HI)
CO, C1, CITIZEN OR SUBJECT OF A C1. OC 6 FOREIGN NATION

FOREIGN COUNTRY

 

IV. ORIGIN (PLACE AN “X “IN ONE BOX ONLY)

TRANSFERRED FROM MULTIDISTRICT APPEAL TO DISTRICT JUDGE
Ch ORIGINAL Vv). REMOVED FROM Cs REMANDED FROM Cs REINSTATED OR C1; ANOTHER DISTRICT C] 6 Ch

LITIGATION - FROM MAGISTRATE JUDGE
PROCEEDING STATE COURT APPELLATE COURT REOPENED (Specify District) TRANSFER JUDGMENT
MULTIDISTRICT
8 LITIGATION -
DIRECT FILE

 

Vv. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. §§ 1441, 1446.
Plaintiff alleges federal law claims of race discrimination pursuant to Title VII of the Civil Rights of 1964, as amended, 42
U.S.C. § 2000e et seq., as well as the Equal Protection Clause to the U.S. Constitution and 42 U.S.C. § 1981 through 42

U.S.C. § 1983. In addition, Plaintiff brings claims of breach of contract and breach of fiduciary duties.
(IF COMPLEX, CHECK REASON BELOW)

L) 1. Unusually large number of parties. L 6. Problems locating or preserving evidence

LJ 2. Unusually large number of claims or defenses. C 7. Pending parallel investigations or actions by government.
C] 3. Factual issues are exceptionally complex | 8. Multiple use of experts.

L]4. Grealer than normal volume of evidence. TC] 9. Need for discovery outside United States boundaries.
O 5. Extended discovery period is needed. Lho. Existence of highly technical issues and proof.

 

CONTINUED ON REVERSE

   
 
Case 1:20-mi-99999-UNA Document 3758-3 Filed 12/02/20 Page 2 of 2

VI. NATURE OF SUIT (PLACE AN “X” IN ONE BOX ONLY)

CONTRACT - "0" MONTHS DISCOVERY TRACK
[J 150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT
O 152 RECOVERY OF DEFAULTED STUDENT
LOANS (Excl. Veterans)
Css RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK
[J 110 INSURANCE
120 MARINE
130 MILLER ACT
(2) 140 NEGOTIABLE INSTRUMENT
(21 151 MEDICARE ACT
[_] 160 STOCKHOLDERS’ SUITS
[] 190 OTHER CONTRACT
[J 195 CONTRACT PRODUCT LIABILITY
[21 196 FRANCHISE

REAL PROPERTY - "4" MONTHS DISCOVERY
TRACK

 

210 LAND CONDEMNATION

220 FORECLOSURE

230 RENT LEASE & EJECTMENT
[J] 240 TORTS TO LAND

245 TORT PRODUCT LIABILITY
[_] 290 ALL OTHER REAL PROPERTY

TORTS - PERSONAL INJURY - "4" MONTHS
DISCOVERY TRACK
310 AIRPLANE
315 AIRPLANE PRODUCT LIABILITY
320 ASSAULT, LIBEL & SLANDER
330 FEDERAL EMPLOYERS’ LIABILITY
340 MARINE
345 MARINE PRODUCT LIABILITY
350 MOTOR VEHICLE
355 MOTOR VEHICLE PRODUCT LIABILITY
360 OTHER PERSONAL INJURY
362 PERSONAL INJURY - MEDICAL
MALPRACTICE
Ol 365 PERSONAL INJURY - PRODUCT LIABILITY
[J] 367 PERSONAL INJURY - HEALTH CARE/
PHARMACEUTICAL PRODUCT LIABILITY
oO 368 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERY TRACK
370 OTHER FRAUD
[371 TRUTH IN LENDING
380 OTHER PERSONAL PROPERTY DAMAGE
4 385 PROPERTY DAMAGE PRODUCT LIABILITY

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK
[_] 422 APPEAL 28 USC 158
(C1423 WITHDRAWAL 28 USC 157

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK

[J 440 OTHER CIVIL RIGHTS

LJ 441 VOTING

442 EMPLOYMENT

[] 443 HOUSING/ ACCOMMODATIONS
445 AMERICANS with DISABILITIES - Employment
446 AMERICANS with DISABILITIES - Other

[LJ 448 EDUCATION

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLICATION
465 OTHER IMMIGRATION ACTIONS

PRISONER PETITIONS - "0" MONTHS DISCOVERY
TRACK
[-] 463 HABEAS CORPUS- Alien Detainee
510 MOTIONS TO VACATE SENTENCE
530 HABEAS CORPUS
535 HABEAS CORPUS DEATH PENALTY
540 MANDAMUS & OTHER
550 CIVIL RIGHTS - Filed Pro se
555 PRISON CONDITION(S) - Filed Pro se
Ol 560 CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - "4" MONTHS DISCOVERY
TRACK

[ ] 550 CIVIL RIGHTS - Filed by Counsel

Cl 555 PRISON CONDITION(S) - Filed by Counsel

FORFEITURE/PENALTY - "4" MONTHS DISCOVERY
TRACK
CO 625 DRUG RELATED SEIZURE OF PROPERTY
21 USC 881
Ol 690 OTHER

 

LABOR - "4" MONTHS DISCOVERY TRACK
[_] 710 FAIR LABOR STANDARDS ACT
720 LABOR/MGMT. RELATIONS
740 RAILWAY LABOR ACT
751 FAMILY and MEDICAL LEAVE ACT
[-] 790 OTHER LABOR LITIGATION
[J 791 EMPL. RET. INC. SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY
TRACK

LJ 820 copYRIGHTS

[7] 840 TRADEMARK

[21 880 DEFEND TRADE SECRETS ACT OF 2016 (DTSA)

PROPERTY RIGHTS - "8" MONTHS DISCOVERY
TRACK
LJ 830 PATENT
QO 835 PATENT-ABBREVIATED NEW DRUG
APPLICATIONS (ANDA) - a/k/a
Hatch-Waxman cases

SOCIAL SECURITY - "0" MONTHS DISCOVERY
TRACK

 

861 HIA (1395ff)
862 BLACK LUNG (923)
863 DIWC (405(g))

863 DIWW (405(g))

864 SSID TITLE XVI
865 RSI (405(g))

OOOO

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
TRACK

[-] 870 TAXES (U.S. Plaintiff or Defendant)

CO 871 IRS - THIRD PARTY 26 USC 7609

OTHER STATUTES - "4" MONTHS DISCOVERY
TRACK
I ] 375 FALSE CLAIMS ACT
376 Qui Tam 31 USC 3729%a)
400 STATE REAPPORTIONMENT
430 BANKS AND BANKING
450 COMMERCE/ICC RATES/ETC.
460 DEPORTATION
470 RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS
480 CONSUMER CREDIT
485 TELEPHONE CONSUMER PROTECTION ACT
490 CABLE/SATELLITE TV
890 OTHER STATUTORY ACTIONS
891 AGRICULTURAL ACTS
893 ENVIRONMENTAL MATTERS
895 FREEDOM OF INFORMATION ACT 899
899 ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION
950 CONSTITUTIONALITY OF STATE STATUTES

O OWO00000 OOOO

OTHER STATUTES - "8" MONTHS DISCOVERY
TRACK

4 410 ANTITRUST

850 SECURITIES / COMMODITIES / EXCHANGE
OTHER STATUTES - “0" MONTHS DISCOVERY
TRACK

[1 896 ARBITRATION
(Confirm / Vacate / Order / Modify)

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE
TYPE. SEE LOCAL RULE 26.3

 

VIL. REQUESTED IN COMPLAINT:

CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23

DEMAND $ N/A

JURY DEMAND O YES NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

 

VII. RELATED/REFILED CASKE(S) IF ANY

JUDGE

DOCKET NO.

 

 

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
1, PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

(2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
[14. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

BANKRUPTCY JUDGE.

()5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
[16. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

(17. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.
Os nor (check one box) SUBSTANTIALLY THE SAME CASE.

|

DISMISSED. This case [1] 1S

SIGNATURE OF ATTORNEY OF RECORD

» WHICH WAS

 

Il /z [2020

DATE
